Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Election
Applicant’s election of the species of figure 2 (in the reply filed on 2/03/2022) and the species of figure 4 (in the interview on 6/09/2022) is acknowledged.
Examiner’s Comments
Applicant can overcome the current prior art rejection by amending the claims to incorporate at least all of the following limitations (all of the language below comes from existing claims except that which is bolded, which is based on the specification):
1. A system, comprising: 
a particle sensor unit, comprising: 
at least one light source configured to transmit a light beam into an interrogation region, wherein the at least one light source comprises a laser device, wherein the laser device has an angled configuration with respect to the light collection assembly, such that scattered light from the scattered portion of the transmitted light beam is collected by the light collection assembly; 
a set of receive optics configured to collect a scattered portion of the transmitted light beam from one or more particles in the interrogation region; and 
an optical detector configured to receive the collected scattered portion from the receive optics, the optical detector comprising at least a first sample area that includes one or more sampling pixels, and an edge region that includes one or more edge pixels, wherein the optical detector is operative to measure an intensity from the collected scattered portion that corresponds to the one or more particles; wherein: the optical detector includes a rectangular array of pixels with an x-y grid pattern; the first sample area includes a first set of sampling pixels located in a central portion of the optical detector in a first zone, wherein the sampling pixels in the first zone are configured for a corresponding first illumination intensity; a second sample area includes a second set of sampling pixels located on the optical detector in a second zone, such that the second set of sampling pixels surround the first set of sampling pixels, wherein the sampling pixels in the second zone are configured for a second illumination intensity that is less than the first illumination intensity; and the edge region of the optical detector includes a plurality of edge pixels located around a perimeter of the optical detector in a third zone, surrounding the first and second sample areas.
a processor unit in operative communication with the particle sensor unit, the processor unit operative to execute instructions to perform a method for analyzing intensity data received from the particle sensor unit, the method comprising: 
combining all intensity data from the one or more sampling pixels; 
adding the combined intensity data from the one or more sampling pixels to at least a first data set; 
determining whether to accept overlap intensity data that corresponds to an overlap between one or more of the sampling pixels and one or more of the edge pixels based on a simple majority rule, where if the particle signal is mostly in the sampling pixels, it will be kept and if the particle signal is mostly in the edge pixels, it will be discarded; 
adding the overlap intensity data to the first data set if accepted; 
discarding the overlap intensity data if not accepted; and17Docket No. H218165-5880 
discarding all non-overlapping intensity data from the one or more edge pixels,
analyzing all intensity data from one or more sampling pixels in the first zone, including: 
combining the intensity data from the one or more sampling pixels in the first zone; and 
adding the combined intensity data from the first zone to the first data set; 
analyzing the overlap intensity data from multiple sampling pixels, with one or more of the sampling pixels being in the first zone and one or more of the sampling pixels being in the second zone, including: 
applying a correction factor to the intensity data from the one or more sampling pixels in the second zone;
 combining the intensity data from the one or more sampling pixels in the first zone with the corrected intensity data from the one or more sampling pixels in the second zone; and 
adding the combined intensity data from the first and second zones to the first data set; and 21Docket No. H218165-5880 
analyzing all intensity data from one or more sampling pixels in the second zone, including: 
applying a correction factor to the intensity data from each of the one or more sampling pixels in the second zone; 
combining the corrected intensity data from each of the one or more sampling pixels in the second zone; and adding the combined corrected intensity data from the second zone to the first data set
analyzing the overlap intensity data from multiple pixels, with one or more of the pixels being in the second zone, and one or more of the pixels being in the third zone, including: 
applying a correction factor to the intensity data from the one or more pixels in the second zone; and
 applying one or more rules for determining acceptance of the overlap intensity data from the one or more pixels in the second and third zones, including a simple majority rule, where if the particle signal is mostly in the sampling pixels, it will be kept and if the particle signal is mostly in the edge pixels, it will be discarded; 
if the overlap intensity data from the pixels in second and third zones is accepted, then adding the overlap intensity data to the first data set; 
if the overlap intensity data from the pixels in the second and third zones is not accepted, discarding the overlap intensity data; and 
discarding all intensity data that is only from the one or more pixels in the third zone;
determining particle distributions in interrogation region based on the data remaining in the data set;
and performing particle differentiation and determining the types of particles in the particle distributions based on the data remaining in the data set.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roth (US 2007/0064990).
Regarding claim 1, Roth teaches a system, comprising: 
a particle sensor unit, comprising: 
at least one light source (10) configured to transmit a light beam into an interrogation region (14, 16); 
a set of receive optics (18, 20, 22, and 26) configured to collect a scattered portion (paragraph 42) of the transmitted light beam from one or more particles in the interrogation region; and 
an optical detector configured to receive the collected scattered portion (paragraph 42) from the receive optics, the optical detector comprising at least a first sample area that includes one or more sampling pixels, and an edge region that includes one or more edge pixels, wherein the optical detector is operative to measure an intensity from the collected scattered portion that corresponds to the one or more particles (CCD, 2D array in paragraph 30); 
a processor unit (30) in operative communication with the particle sensor unit, the processor unit operative to execute instructions to perform a method for analyzing intensity data received from the particle sensor unit, the method comprising: 
combining all intensity data from the one or more sampling pixels (the cluster of pixels with high intensity near each other in paragraphs 33 and 44-45); 
adding the combined intensity data from the one or more sampling pixels to at least a first data set (paragraphs 33 and 44-45); 
determining whether to accept overlap intensity data that corresponds to an overlap between one or more of the sampling pixels and one or more of the edge pixels (paragraph 46; teaches spread in general, which includes sample and edge pixels); 
adding the overlap intensity data to the first data set if accepted (paragraphs 46 and 56; figure 3); 
discarding the overlap intensity data if not accepted (paragraphs 46 and 56; figure 3); and17Docket No. H218165-5880 
discarding all non-overlapping intensity data from the one or more edge pixels (paragraph 48 and figure 3; rejecting the pixels for further evaluation in figure 3; and subtracting background, which includes intensity non-overlapping intensity data from the one or more edge pixels in paragraph 48).
For the reasons given above, the examiner considers Roth as anticipating the claim. Alternatively, if one were to consider Roth as not teaching the overlap being between the sampling and edge pixels, it’s noted that Roth teaches determining the overlap for regions a certain radius away from the detected particle (paragraphs 46-58). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the overlap include edge particles in order to analyze all the particles including ones that aren’t in the center of the detector array. Similarly, if one were to consider Roth as not teaching the discarding steps, it’s noted that Roth teaches rejecting pixels from further analysis (figure 3). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to discard the rejected pixels as well as the pixels on containing no particle signal in order to free up space by discarding data that is not needed for further analysis.

    PNG
    media_image1.png
    886
    445
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    844
    582
    media_image2.png
    Greyscale


Regarding claim 2, Roth teaches the at least one light source comprises a laser device (paragraph 25).  
Regarding claim 8, Roth teaches the particle sensor unit is implemented without a physical slit.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roth as applied to claim 2 above, and further in view of Trainer (US 20070165225 A1).
Regarding claim 3, Roth teaches that scattered light from the scattered portion of the transmitted light beam is collected by the light collection assembly (figure 1 and paragraph 42). 
Roth doesn’t explicitly teach the laser device has an angled configuration with respect to the light collection assembly, such 
Like Roth, Trainer is directed to a particle sensor device. Trainer teaches the light source has an angled configuration with respect to the light collection assembly (figure 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the laser has an angled configuration with respect to the light collection assembly (either by moving the existing light source/detector or adding additional detector/collection assembly) in order to gain additional information by measuring and evaluating at additional angles.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Roth as applied to claim 1 above, and further in view of King (US 20050099626 A1).
Regarding claim 5, Roth teaches the edge region of the optical detector includes a plurality of edge pixels located around a perimeter of the optical detector (CCD above); ; and the first sample area includes a plurality of sampling pixels located on the optical detector such that the edge pixels surround the sampling pixels (paragraphs 30, 33, and 44-46).
Roth doesn’t explicitly teach the optical detector includes a rectangular array of pixels with an x-y grid pattern.
Like Roth, King is directed to a particle sensor device. King teaches the optical detector includes a rectangular array of pixels with an x-y grid pattern (figure 2).

    PNG
    media_image3.png
    370
    530
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    364
    507
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the optical detector includes a rectangular array of pixels with an x-y grid pattern in order to analyze the image using pixels that fit into the detector array without having to utilize various shaped pixels, which might be necessary if one used an irregularly-shaped detector.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roth as applied to claim 1 above, and further in view of King and Trainer2 (US 20070242269 A1).
Regarding claim 7, Roth teaches the edge region of the optical detector includes a plurality of edge pixels located around a perimeter of the optical detector and the edge region of the optical detector includes a plurality of edge pixels located around a perimeter of the optical detector in a third zone, surrounding the first and second sample areas (CCD above); the first sample area includes a first set of sampling pixels located in a central portion of the optical detector in a first zone, wherein the sampling pixels in the first zone are configured for a corresponding first illumination intensity and the first sample area includes a plurality of sampling pixels located on the optical detector such that the edge pixels surround the sampling pixels (paragraphs 30, 33, and 44-46).
Roth doesn’t explicitly teach the optical detector includes a rectangular array of pixels with an x-y grid pattern; a second sample area includes a second set of sampling pixels located on the optical detector in a second zone, such that the second set of sampling pixels surround the first set of sampling pixels, wherein the sampling pixels in the second zone are configured for a second illumination intensity that is less than the first illumination intensity;  and the edge region of the optical detector includes a plurality of edge pixels located around a perimeter of the optical detector in a third zone, surrounding the first and second sample areas.
Like Roth, King is directed to a particle sensor device. King teaches the optical detector includes a rectangular array of pixels with an x-y grid pattern (figure 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the optical detector includes a rectangular array of pixels with an x-y grid pattern in order to analyze the image using pixels that fit into the detector array without having to utilize various shaped pixels, which might be necessary if one used an irregularly-shaped detector.
The above combination doesn’t explicitly teach and the edge region of the optical detector includes a plurality of edge pixels located around a perimeter of the optical detector in a third zone, surrounding the first and second sample areas.
Like Roth, Trainer2 is directed to a particle sensor device. Trainer2 teaches the first sample area includes a first set of sampling pixels located in a central portion of the optical detector in a first zone, wherein the sampling pixels in the first zone are configured for a corresponding first illumination intensity; a second sample area includes a second set of sampling pixels located on the optical detector in a second zone, such that the second set of sampling pixels surround the first set of sampling pixels, wherein the sampling pixels in the second zone are configured for a second illumination intensity that is less than the first illumination intensity; and the edge region of the optical detector includes a plurality of edge pixels located around a perimeter of the optical detector in a third zone, surrounding the first and second sample areas (paragraph 65).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the first sample area includes a first set of sampling pixels located in a central portion of the optical detector in a first zone, wherein the sampling pixels in the first zone are configured for a corresponding first illumination intensity; a second sample area includes a second set of sampling pixels located on the optical detector in a second zone, such that the second set of sampling pixels surround the first set of sampling pixels, wherein the sampling pixels in the second zone are configured for a second illumination intensity that is less than the first illumination intensity; and the edge region of the optical detector includes a plurality of edge pixels located around a perimeter of the optical detector in a third zone, surrounding the first and second sample areas. A person would be motivated to make this modification in order to ensure accurate measurements by taking into account the known influences on each pxiel’s intensity measurement. 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Roth as applied to claim 1 above, and further in view of Official Notice.
Regarding claims 9-10, Roth doesn’t explicitly teach the particle sensor unit is mounted on a vehicle (claim 9); the vehicle comprises an aircraft, a spacecraft, a ground vehicle, or a marine craft (claim 10).
Official Notice is taken that it is well known to have a particle sensor on a ground vehicle.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by mounting the particle sensor unit on a ground vehicle in order to transport it to another location and/or perform mobile measurements.
Additional Prior Art
Murshid (CMOS Detectors: Concentric photodiode array enables spatial-domain multiplexing; cited by Applicant) discloses 

    PNG
    media_image5.png
    571
    700
    media_image5.png
    Greyscale



reads, “4. SEM Imaging The Au-coated 90 mm diameter filters were mounted on a circular metal stub that used a copper metal ring to stretch and hold the filter in place while providing a flat, electrically conductive pathway without gluing the filter in place. The TESCAN MIRA3 scanning electron microscope collected equal number of backscattered and secondary electron images of the entire filters. The analysis area was identified by three fiducial points around the perimeter of the filter, which uniquely identified the circular region of interest. The three points were selected to cover the entire filtration area (diameter 34.76 mm) with an additional band around the perimeter (see Fig. 5). The circular region was fully covered with overlapping tiles organized in a grid. The dimensions of the tiles were 90 % of the image field size producing a 5 % overlap among adjacent images. The overlaps ensured that no particles were missed but required subsequent processing to avoid double counting of particles in the overlapping margins. In addition, the overlap facilitated handling particles which fall close to the edge of an image tile…”

    PNG
    media_image6.png
    689
    781
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    788
    773
    media_image7.png
    Greyscale

Roth (EP 3611462 A1; cited by Applicant) dislcoses 

    PNG
    media_image8.png
    506
    705
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    474
    606
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    589
    444
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    864
    612
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    647
    814
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    293
    730
    media_image13.png
    Greyscale


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877